Main, J.
(dissenting)—I am unable to distinguish this case from the case of Schuss v. Chehalis, 82 Wash. 595, 144 Pac. 916, and the earlier holdings of this court there cited and reviewed. In the Schuss case, damages were sought against the city for the original grade of a street by which the lateral support from the plaintiffs’ lots was removed. As the opinion states:
“The formation of the lots is soapstone or shale rock, overlaid with gumbo and black soil.”
In grading the street the city made a vertical cut of about six and one-half feet at or near the line of the plaintiffs’ lots, but wholly within the limits of the street. There was no evidence that the city encroached upon plaintiffs’ property or that it was negligent in carrying on the work, “other than the admitted fact that it removed the lateral support in the manner stated.” It was there held that:
*274“There being no evidence of an encroachment upon the respondents’ (plaintiffs’) property or of negligence in the prosecution of the work, the city is immune from liability.”
In the present case:
“The soil stratification along Rainier Boulevard at the point of the cut is blue clay overlaid by a foot or two of vegetable mould.”
The cut there referred to was made wholly within the limits of the street, as in the Schuss case, and there is no evidence of negligence in the prosecution of the work by the city. The majority opinion, if I understand it correctly, attempts to make negligence of the prosecution of the work in the original grade of a street and the removal of lateral support dependent upon the character of the soil of adjacent property. In other words, if the soil is of such character that, when the cut is exposed to the elements, it is reasonably probable that a slide will occur, then the city is negligent in the prosecution of the work. On the other hand, if the soil of the adjacent property is not such that there is a reasonable probability that it will slide when the cut is exposed to the elements, then there is not negligence in the prosecution of the work. This distinction is not recognized in the Schuss case, which, it seems to me, is parallel upon the facts, nor in any of the earlier holdings. If the Schuss case and the cases upon which it is based do not correctly state the law, they should be modified or overruled. To make a distinction where no substantial distinction exists tends to make the law confusing and uncertain. For the reasons stated, I dissent.
Ellis, C. J., concurs with Main, J.